This is a companion case to Juden v. Grant, our No. 23409, the opinion in which is handed down herewith.
The present case is likewise an injunction suit to restrain defendants, in their official capacities, from selling or attempting to sell respondents' real estate under a special execution issued on a judgment rendered by the Cape Girardeau Court of Common Pleas in a suit theretofore brought by the county collector to collect the alleged delinquent taxes upon some thirteen separate tracts of real estate located in Cape Girardeau county and occupied and in the possession of respondent *Page 10 
Charles G. Juden, but in which the other respondents are alleged to have an interest. Each and every step in the two proceedings was identical, and, as a matter of fact, the two cases were in effect tried in the lower court as one and the same case.
In conformity with the result reached in Juden v. Grant, supra, the judgment rendered by the court below in the instant case should be affirmed. It is so ordered. Hostetter, P.J., andMcCullen, J., concur.